               Case 1:16-cv-05672-RA Document 48 Filed 04/01/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 JOSE F NARANJO-PEREZ,                                             DATE FILED: 4-1-21

                              Plaintiff,
                                                                      16-CV-5672 (RA)
                         v.
                                                                           ORDER
 LEE HATCHER, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         The post-discovery conference currently scheduled for Friday, April 2, 2021 at 3:00 pm, is hereby

rescheduled for Friday, April 2, 2021 at 11:00 am. The call-in information remains the same.

SO ORDERED.

Dated:      April 1, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
